              Case 1:18-cv-06542-RA Document 57 Filed 12/16/20 Page 1 of 1


                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 WATERLOO CAPITAL PARTNERS, LLC,                                     DATE FILED: 12-16-20

                              Plaintiff,
                                                                        18-CV-6542 (RA)
                         v.
                                                                             ORDER
 BWX LIMITED,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         On June 11, 2020, this Court approved the parties’ proposed discovery schedule and ordered the

parties to submit to the Court a joint status letter no later than one week after the close of discovery. Dkt.

56. Pursuant to the proposed schedule, discovery was set to end December 2, 2020. See id. To date,

the parties have not provided any status update to the Court, nor have they requested more time to

complete discovery. Accordingly, no later than December 23, 2020, the parties shall submit a joint status

update to the Court.

SO ORDERED.

Dated:      December 16, 2020
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
